                    Case 18-80856          Doc 231       Filed 12/13/18       Page 1 of 38



                       IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                   DURHAM DIVISION


In re:                                                        )       Chapter 11
                                                              )
Advanced Sports Enterprises, Inc., et al.,1                   )       Case No. 18-80856
                                                              )       (Jointly Administered)
                                                              )
                   Debtors.                                   )
                                                              )


                   SCHEDULES OF ASSETS AND LIABILITIES FOR
               ADVANCED SPORTS ENTERPRISES, INC. (CASE NO. 18-80856)




1
    The Debtors in these cases, along with each Debtor’s case number, are: (i) Advanced Sports Enterprises, Inc.,
    Case No. 18-80856; (ii) Advanced Sports, Inc., Case No. 18-80857; (iii) Performance Direct, Inc., Case No. 18-
    80860; (iv) Bitech, Inc., Case No. 18-80858; and (v) Nashbar Direct, Inc., Case No. 18-80859. Each Debtor is a
    North Carolina Corporation.
                                                     Case 18-80856                               Doc 231                   Filed 12/13/18                          Page 2 of 38


Fill in this information to identify the case:

Debtor Name: In re : Advanced Sports Enterprises, Inc.

United States Bankruptcy Court for the: Middle District of North Carolina
                                                                                                                                                                                         Check if this is an
Case number (if known): 18-80856 ()                                                                                                                                                          amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15


Part 1:        Summary of Assets

1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                        $          5,649,102.00
     1a. Copy line 88 from Schedule A/B ...........................................................................................................................


     1b. Total personal property:
                                                                                                                                                                                        $          9,746,128.00
     1b. Copy line 91A from Schedule A/B ..........................................................................................................................


     1c. Total of all property:
                                                                                                                                                                                        $         15,395,230.00
     1c. Copy line 92 from Schedule A/B .............................................................................................................................



Part 2:       Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                        $         88,042,610.75
     Copy the total dollar amount listed in Column A, Amount of claim,from line 3 of Schedule D .....................................

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                        $                  0.00
     3a. Copy the total claims from Part 1 from line 5a of Schedule E/F ............................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                                                                        +$         2,923,103.29
     3b. Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F .................................................


4. Total liabilities
                                                                                                                                                                                        $         90,965,714.04
     Lines 2 + 3a + 3b ..............................................................................................................................................................




Official Form 206Sum                                             Summary of Assets and Liabilities for Non-Individuals                                                                              Page 1 of 1
                                         Case 18-80856                  Doc 231         Filed 12/13/18                 Page 3 of 38


Fill in this information to identify the case:

Debtor Name: In re : Advanced Sports Enterprises, Inc.

United States Bankruptcy Court for the: Middle District of North Carolina
                                                                                                                                       Check if this is an
Case number (if known): 18-80856 ()                                                                                                       amended filing


Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.



For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.




Part 1:       Cash and cash equivalents

   1. Does the debtor have any cash or cash equivalents?

         No. Go to Part 2.
      5   Yes. Fill in the information below.

      All cash or cash equivalents owned or controlled by the debtor                                                            Current value of debtor’s interest


   2. Cash on hand

              2.1 None                                                                                                          $


   3. Checking, savings, money market, or financial brokerage accounts (Identify all)
      Name of institution (bank or brokerage firm)               Type of account     Last 4 digits of account number

              3.1 Wells Fargo                                    Master Operating    2184                                       $                    542,106.18

                                                                 Master Depository
              3.2 Wells Fargo                                    Account             6874                                       $                           0.00


   4. Other cash equivalents (Identify all)

              4.1 None                                                                                                          $


  5. Total of Part 1
                                                                                                                                $                    542,106.18
     Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                Page 1 of 12
                                       Case 18-80856              Doc 231       Filed 12/13/18          Page 4 of 38
  Debtor:    Advanced Sports Enterprises, Inc.                                                       Case number (if known):       18-80856
              Name


Part 2:     Deposits and prepayments
  6. Does the debtor have any deposits or prepayments?
     No. Go to Part 3.
    5 Yes. Fill in the information below.

                                                                                                                           Current value of debtor’s interest

 7. Deposits, including security deposits and utility deposits

    Description, including name of holder of deposit
             7.1 See Schedule A/B 7 Attachment                                                                             $                      757,000.00


  8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
    Description, including name of holder of prepayment
             8.1 None                                                                                                      $


9. Total of Part 2.
    Add lines 7 through 8. Copy the total to line 81.                                                                          $                  757,000.00




Official Form 206 A/B                            Schedule A/B: Assets - Real and Personal Property                                            Page 2 of 12
                                        Case 18-80856               Doc 231      Filed 12/13/18              Page 5 of 38
   Debtor:    Advanced Sports Enterprises, Inc.                                                           Case number (if known):      18-80856
               Name

Part 3:      Accounts receivable

10. Does the debtor have any accounts receivable?

     5 No. Go to Part 4.
      Yes. Fill in the information below.
                                                                                                                                         Current value of debtor’s
                                                                                                                                         interest

11. Accounts receivable
                                    Description          face amount                doubtful or uncollectible accounts
    11a.     90 days old or less:                        $                         -$                                       =..... Î     $




    11b.     Over 90 days old:                           $                         -$                                       =..... Î     $


12. Total of Part 3.
     Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                              $                      0.00




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                  Page 3 of 12
                                      Case 18-80856              Doc 231         Filed 12/13/18        Page 6 of 38
  Debtor:   Advanced Sports Enterprises, Inc.                                                       Case number (if known):           18-80856
            Name


Part 4:     Investments

13. Does the debtor own any investments?

     No. Go to Part 5.
    5 Yes. Fill in the information below.
                                                                                              Valuation method used
                                                                                                                    Current value of debtor’s interest
                                                                                              for current value

14. Mutual funds or publicly traded stocks not included in Part 1

    Name of fund or stock:

            14.1 None                                                                                                         $



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture
    Name of entity:                                                    % of ownership:

            15.1 Advanced Sports, Inc.                                 50%                    Net Book Value                  $                      Unknown

            15.2 Performance Direct, Inc.                              100%                   Net Book Value                  $                      Unknown

            15.3 Bitech, Inc.                                          100%                   Net Book Value                  $                      Unknown

            15.4 Nashbar Direct, Inc.                                  100%                   Net Book Value                  $                      Unknown



16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
    Describe:

            16.1 None                                                                                                             $


17. Total of Part 4.
    Add lines 14 through 16. Copy the total to line 83.                                                                       $                      8QNQRZQ




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                                Page 4 of 12
                                       Case 18-80856                Doc 231         Filed 12/13/18             Page 7 of 38
  Debtor:    Advanced Sports Enterprises, Inc.                                                              Case number (if known):   18-80856
              Name


Part 5:       Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?
     5 No. Go to Part 6.
      Yes. Fill in the information below.

                                                                               Net book value of debtor's
                                                          Date of the last                                      Valuation method used          Current value of debtor’s
     General description                                                       interest
                                                          physical inventory                                    for current value              interest
                                                                               (Where available)

19. Raw materials
                                                                               $                                                               $


20. Work in progress
                                                                               $                                                               $


21. Finished goods, including goods held for resale
              21.1                                                             $                                                               $


22. Other inventory or supplies
              22.1                                                              $                                                              $


 23. Total of Part 5.
     Add lines 19 through 22. Copy the total to line 84.                                                                                   $                          0.00


24. Is any of the property listed in Part 5 perishable?
      No
      Yes


25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
      No
           Yes. Description                     Book value $                         Valuation method                        Current value $



 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
      No
      Yes




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                    Page 5 of 12
                                       Case 18-80856               Doc 231        Filed 12/13/18             Page 8 of 38
   Debtor:   Advanced Sports Enterprises, Inc.                                                            Case number (if known):       18-80856
               Name


Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
     5 No. Go to Part 7.
      Yes. Fill in the information below.

                                                                         Net book value of debtor's      Valuation method
     General description                                                 interest                        used for current           Current value of debtor’s interest
                                                                         (Where available)               value
 28. Crops—either planted or harvested
                                                                         $                                                          $


 29. Farm animals Examples: Livestock, poultry, farm-raised fish
                                                                         $                                                          $


 30. Farm machinery and equipment (Other than titled motor vehicles)
                                                                         $                                                          $


 31. Farm and fishing supplies, chemicals, and feed
                                                                         $                                                          $


 32. Other farming and fishing-related property not already listed in Part 6
                                                                         $                                                          $

 33. Total of Part 6.
     Add lines 28 through 32. Copy the total to line 85.                                                                            $                               0.00


 34. Is the debtor a member of an agricultural cooperative?
      No
      Yes. Is any of the debtor’s property stored at the cooperative?
           No
           Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         No
      Yes. Description                      Book value $                             Valuation method                       Current value $




 36. Is a depreciation schedule available for any of the property listed in Part 6?
      No
      Yes

 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
      No
      Yes




Official Form 206 A/B                            Schedule A/B: Assets - Real and Personal Property                                                   Page 6 of 12
                                      Case 18-80856              Doc 231           Filed 12/13/18         Page 9 of 38
  Debtor:   Advanced Sports Enterprises, Inc.                                                          Case number (if known):   18-80856
            Name


 Part 7:    Office furniture, fixtures, and equipment; and collectibles
 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
     5No. Go to Part 8.
     Yes. Fill in the information below.

                                                                     Net book value of debtor's
                                                                                                  Valuation method used for           Current value of debtor’s
     General description                                             interest
                                                                                                  current value                       interest
                                                                     (Where available)
 39. Office furniture

                                                                     $                                                                $


 40. Office fixtures

                                                                     $                                                                $


 41. Office equipment, including all computer equipment and
     communication systems equipment and software

                                                                     $                                                                $


 42. Collectibles Examples: Antiques and figurines; paintings,prints, or other artwork;
     books, pictures, or other art objects; china and crystal; stamp, coin, or baseball
     card collections; other collections, memorabilia, or collectibles

                                                                     $                                                                $


 43. Total of Part 7.
     Add lines 39 through 42. Copy the total to line 86.                                                                              $                       0.00


 44. Is a depreciation schedule available for any of the property listed in Part 7?
     No
     5Yes

 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     5No
     Yes




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                              Page 7 of 12
                                     Case 18-80856              Doc 231            Filed 12/13/18          Page 10 of 38
  Debtor:   Advanced Sports Enterprises, Inc.                                                            Case number (if known):           18-80856
            Name


Part 8:     Machinery, equipment, and vehicles
 46. Does the debtor own or lease any machinery, equipment, or vehicles?
      5 No. Go to Part 9.
       Yes. Fill in the information below.

     General description                                                Net book value of debtor's
                                                                        interest                     Valuation method used
                                                                                                                           Current value of debtor’s interest
     Include year, make, model, and identification numbers (i.e.,                                    for current value
     VIN, HIN, or N-number)                                             (Where available)

 47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
                                                                        $                                                              $



 48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
     floating homes, personal watercraft, and fishing vessels
                                                                    $                                                              $


  49. Aircraft and accessories
                                                                    $                                                              $


 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
                                                                    $                                                              $



 51. Total of Part 8.
      Add lines 47 through 50. Copy the total to line 87.                                                                      $                               0.00


 52. Is a depreciation schedule available for any of the property listed in Part 8?
       No
      5 Yes
 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
      5 No
       Yes




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                                     Page 8 of 12
                                       Case 18-80856                Doc 231           Filed 12/13/18             Page 11 of 38
   Debtor:    Advanced Sports Enterprises, Inc.                                                                Case number (if known):   18-80856
               Name

Part 9:      Real property
 54.    Does the debtor own or lease any real property?
        No. Go to Part 10.
        5Yes. Fill in the information below.

55.     Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

        Description and location of property
                                                                                           Net book value of
        Include street address or other description such as           Nature and extent of                                   Valuation method   Current value of
                                                                                           debtor's interest
        Assessor Parcel Number (APN), and type of property (for       debtor’s interest in                                   used for current   debtor’s interest
        example, acreage, factory, warehouse, apartment or office     property                                               value
                                                                                           (Where available)
        building), if available.

                                                                                                                             Tax Assessment
               55.1 Land                                              Owned                    $          545,000.00         Value              $         589,425.00

                                                                                                                             Tax Assessment
               55.2 Building                                          Owned                    $         6,567,062.50        Value              $        5,059,677.00


56. Total of Part 9.
       Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.                      $       5,649,102.00


57.     Is a depreciation schedule available for any of the property listed in Part 9?`
        No
        5Yes

58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
        5No
        Yes




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                     Page 9 of 12
                                     Case 18-80856              Doc 231        Filed 12/13/18            Page 12 of 38
  Debtor:   Advanced Sports Enterprises, Inc.                                                          Case number (if known):   18-80856
            Name



Part 10:    Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?
    
     No. Go to Part 11.
    5
     Yes. Fill in the information below.

                                                                        Net book value of debtor's                            Current value of debtor’s
                                                                        interest                       Valuation method
    General description                                                                                                       interest
                                                                        (Where available)              used for current value

60. Patents, copyrights, trademarks, and trade secrets
            60.1 See Schedule A/B 60 Attachment                         $                 Unknown                                $               Unknown


61. Internet domain names and websites
            61.1 See Schedule A/B 61 Attachment                        $                       0.00    Net Book Value             $              Unknown


62. Licenses, franchises, and royalties
                Trademark License - Performance Bicycle (Oceania
          62.1 Cycle Sport pity Ltd)                                    $                  Unknown                                $               Unknown


63. Customer lists, mailing lists, or other compilations
            63.1 None                                                   $                                                         $


64. Other intangibles, or intellectual property
            64.1 See Schedule A/B 64 Attachment                         $              2,367,109.00                               $           2,367,109.00


65. Goodwill
            65.1 Goodwill (Performance/ASI merger)                      $              4,299,337.00    Net Book Value             $           4,299,337.00


66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.                                                                           $           6,666,446.00


67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
    No
    5Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
    No
    5Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
    5No
    Yes




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                           Page 10 of 12
                                       Case 18-80856                Doc 231         Filed 12/13/18               Page 13 of 38
   Debtor:   Advanced Sports Enterprises, Inc.                                                                Case number (if known):       18-80856
              Name


Part 11:     All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
    No. Go to Part 12.
    5Yes. Fill in the information below.

                                                                                                                                        Current value of debtor’s
                                                                                                                                        interest




71. Notes receivable
     Description (include name of obligor)                 Total face amount           doubtful or uncollectible accounts
             71.1 None                                     $                           -$                                   =.....   Î $


72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)
             72.1 Federal NOL                                                           Tax year 2018                                   $                 1,175,735.00


73. Interests in insurance policies or annuities
             73.1 See Schedule A/B 73 Attachment                                                                                        $                     Unknown



74. Causes of action against third parties (whether or not a lawsuit
     has been filed)
             74.1 None                                                                                                                  $

                  Nature of claim

                  Amount requested                         $



 75. Other contingent and unliquidated claims or causes of action of
     every nature, including counterclaims of the debtor and rights to
     set off claims
                  Payment Card Interchange and Fee
             75.1 Antitrust Litigation                                                                                                  $                      Unknown

                  Nature of claim                               Class Action

                  Amount requested                          $                               Unknown



76. Trusts, equitable or future interests in property
             76.1 None                                                                                                                  $


77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
             77.1 Prepaid Loan Commitment Fees                                                                                          $                    604,840.82


 78. Total of Part 11.
     Add lines 71 through 77. Copy the total to line 90.                                                                                $                 1,780,575.82



79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
    5No
    Yes




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                    Page 11 of 12
                                                 Case 18-80856                        Doc 231                Filed 12/13/18                  Page 14 of 38
     Debtor:     Advanced Sports Enterprises, Inc.                                                                                         Case number (if known):       18-80856
                  Name



Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                                                Current value of                         Current value of real
                                                                                                      personal property                        property

80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                $                542,106.18

81. Deposits and prepayments. Copy line 9, Part 2.                                                    $                757,000.00

82. Accounts receivable. Copy line 12, Part 3.                                                        $                         0.00

83. Investments. Copy line 17, Part 4.                                                                $                         0.00

84. Inventory. Copy line 23, Part 5.                                                                  $                         0.00

85. Farming and fishing-related assets. Copy line 33, Part 6.                                         $                         0.00

86. Office furniture, fixtures, and equipment; and collectibles.                                      $                         0.00
      Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                         $                         0.00

88. Real property. Copy line 56, Part 9.............................................................................................Î          $             5,649,102.00


89. Intangibles and intellectual property. Copy line 66, Part 10.                                     $              6,666,446.00

90. All other assets. Copy line 78, Part 11.                                                          $              1,780,575.82

                                                                                                      $               9,746,128.00
91. Total. Add lines 80 through 90 for each column...............................91a.                                                   + 91b. $             5,649,102.00


92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. ...........................................................................................................   $        15,395,230.00




 Official Form 206 A/B                                       Schedule A/B: Assets - Real and Personal Property                                                                      Page 12 of 12
                                              Case 18-80856              Doc 231           Filed 12/13/18           Page 15 of 38

 Fill in this information to identify the case:

 Debtor Name: In re : Advanced Sports Enterprises, Inc.

 United States Bankruptcy Court for the: Middle District of North Carolina
                                                                                                                                                 Check if this is an
 Case number (if known): 18-80856 ()                                                                                                                  amended filing


 Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15

 Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor’s property?
     No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
    5 Yes. Fill in all of the information below.

Part 1:       List Creditors Who Have Secured Claims


2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one                           Column A
                                                                                                                                                            Column B
   secured claim, list the creditor separately for each claim.                                                                 Amount of claim
                                                                                                                                                            Value of collateral that
                                                                                                                               Do not deduct the
                                                                                                                                                            supports this claim
                                                                                                                               value of collateral.

       2.1 Creditor’s name                                          Describe debtor’s property that is subject to a lien

            See Schedule D Part 1 Attachment                                                                               $          88,042,610.75     $
            Creditor's Name

            Creditor’s mailing address
                                                                    Describe the lien
            Notice Name


            Street

                                                                    Is the creditor an insider or related party?
                                                                     No
                                                                     Yes
            City                  State               ZIP Code


            Country                                                 Is anyone else liable on this claim?
            Creditor’s email address, if known                          No
                                                                        Yes. Fill out Schedule H: Codebtors(Official Form 206H).
            Date debt was incurred

            Last 4 digits of account                                As of the petition filing date, the claim is:
            number                                                  Check all that apply.
                                                                     Contingent
            Do multiple creditors have an interest in the                Unliquidated
            same property?                                          
                                                                        Disputed
                    No
                    Yes. Have you already specified the
                     relative priority?

                      No. Specify each creditor, including this
                          creditor, and its relative priority.


                      Yes. The relative priority of creditors is
                          specified on lines

                          2.1



          3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
            Page, if any.                                                                                                  $          88,042,610.75




 Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                         Page 1 of 2
                                    Case 18-80856               Doc 231          Filed 12/13/18             Page 16 of 38

Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

  List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
  agencies, assignees of claims listed above, and attorneys for secured creditors.

  If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                               On which line in Part 1      Last 4 digits of
  Name and address                                                                                             did you enter the related    account number for
                                                                                                               creditor?                    this entity

                                                                                                               Line
  Name



  Notice Name


  Street




  City                                         State                          ZIP Code



  Country




 Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                                   Page 2 of 2
                                              Case 18-80856             Doc 231          Filed 12/13/18             Page 17 of 38

 Fill in this information to identify the case:

 Debtor Name: In re : Advanced Sports Enterprises, Inc.

 United States Bankruptcy Court for the: Middle District of North Carolina
                                                                                                                                                Check if this is an
 Case number (if known): 18-80856 ()                                                                                                                amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                  12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


Part 1:      List All Creditors with PRIORITY Unsecured Claims
  1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
     5
      No. Go to Part 2.
     
      Yes. Go to Line 2.




  2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
     3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                      Total claim               Priority amount

          2.1 Priority creditor’s name and mailing address              As of the petition filing date, the claim is: $                         $
                                                                        Check all that apply.
             Creditor Name
                                                                        Contingent
                                                                        Unliquidated
             Creditor's Notice name
                                                                        Disputed


             Address                                                    Basis for the claim:




             City                     State         ZIP Code



             Country

             Date or dates debt was incurred


             Last 4 digits of account                                                                                     Is the claim subject to offset?
             number                                                                                                       No

             Specify Code subsection of PRIORITY unsecured                                                                 Yes
                                                                                                                          
             claim: 11 U.S.C. § 507(a) ()




 Official Form 206E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 1 of 4
                                           Case 18-80856          Doc 231           Filed 12/13/18             Page 18 of 38

Part 2:     List All Creditors with NONPRIORITY Unsecured Claims



  3.List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured
    claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                   Amount of claim

     3.1 Nonpriority creditor’s name and mailing address                           As of the petition filing date, the claim is:   $                   2,923,103.29
          See Schedule E/F Part 2 Attachment                                       Check all that apply.
          Creditor Name
                                                                                   Contingent
                                                                                   Unliquidated
          Creditor's Notice name
                                                                                   Disputed
                                                                                   Basis for the claim:
          Address




          City                     State             ZIP Code



          Country

          Date or dates debt was incurred                                          Is the claim subject to offset?
                                                                                    No
                                                                                   
          Last 4 digits of account                                                  Yes
                                                                                   

          number




 Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 2 of 4
                                         Case 18-80856             Doc 231           Filed 12/13/18             Page 19 of 38

Part 3:        List Others to Be Notified About Unsecured Claims
    4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are
       collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.
       If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the
       next page.


      Name and mailing address                                                   On which line in Part 1 or Part 2 is the      Last 4 digits of account
                                                                                 related creditor (if any) listed?             number, if any


                                                                                 Line
      Name                                                                       
                                                                                  Not Listed.Explain

      Notice Name


      Street




      City                       State                ZIP Code



      Country




  Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 3 of 4
                                  Case 18-80856           Doc 231        Filed 12/13/18   Page 20 of 38

Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

                                                                                                      Total of claim amounts

5a.   Total claims from Part 1                                                                5a.     $                        0.00


5b.   Total claims from Part 2                                                                5b. ¬   $               2,923,103.29




5c.   Total of Parts 1 and 2                                                                  5c.     $               2,923,103.29
      Lines 5a + 5b = 5c.




  Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 4 of 4
                                         Case 18-80856                  Doc 231      Filed 12/13/18                Page 21 of 38


 Fill in this information to identify the case:

 Debtor Name: In re : Advanced Sports Enterprises, Inc.

 United States Bankruptcy Court for the: Middle District of North Carolina
                                                                                                                                            Check if this is an
 Case number (if known): 18-80856 ()                                                                                                              amended filing


 Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


 1.   Does the debtor have any executory contracts or unexpired leases?
      No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
      5Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
      5Form 206A/B).

                                                                                                         State the name and mailing address for all other parties with
 2.   List all contracts and unexpired leases                                                            whom the debtor has an executory contract or unexpired
                                                                                                         lease
              State what the contract or
        2.1                                                                                              See Schedule G Attachment
              lease is for and the nature
              of the debtor’s interest                                                                   Name


                                                                                                         Notice Name



              State the term remaining                                                                   Address



              List the contract number of
              any government contract




                                                                                                         City                             State               ZIP Code


                                                                                                         Country




Official Form 206G                                    Schedule G: Executory Contracts and Unexpired Leases                                                    Page 1 of 1
                                        Case 18-80856                  Doc 231         Filed 12/13/18          Page 22 of 38


Fill in this information to identify the case:

Debtor Name: In re : Advanced Sports Enterprises, Inc.

United States Bankruptcy Court for the: Middle District of North Carolina
                                                                                                                                       Check if this is an
Case number (if known): 18-80856 ()                                                                                                        amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                              12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.


1.   Does the debtor have any codebtors?
     No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
     5Yes

2.   In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
     Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is
     listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.


            Column 1: Codebtor                                                                                  Column 2: Creditor

                                                                                                                                                 Check all schedules
            Name                                Mailing address                                                 Name
                                                                                                                                                 that apply:

       2.1 See Schedule H Attachment                                                                                                             D
                                                Street

                                                                                                                                                  E/F


                                                                                                                                                 G



                                                City                           State                ZIP Code



                                                Country




 Official Form 206H                                                         Schedule H: Codebtors                                                     Page 1 of 1
                                       Case 18-80856                  Doc 231            Filed 12/13/18               Page 23 of 38
Fill in this information to identify the case:

Debtor Name: In re : Advanced Sports Enterprises, Inc.

United States Bankruptcy Court for the: Middle District of North Carolina

Case number (if known): 18-80856 ()



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.


             Declaration and signature


            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
            individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


            x
                Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

            x
                Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

            x
                Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

            x
                Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

            x
                Schedule H: Codebtors (Official Form 206H)

            x
                Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                Amended Schedule


                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                Other document that requires a declaration




            I declare under penalty of perjury that the foregoing is true and correct.


            Executed on      12/13/2018                                                  µ   / s / Patrick J. Cunnane

                             MM / DD / YYYY                                                  Signature of individual signing on behalf of debtor




                                                                                             Patrick J. Cunnane
                                                                                             Printed name

                                                                                             President

                                                                                             Position or relationship to debtor




  Official Form 202                                 Declaration Under Penalty of Perjury for Non-Individual Debtors
Case 18-80856            Doc 231          Filed 12/13/18           Page 24 of 38




                    In re: Advanced Sports Enterprises, Inc.
                               Case No. 18-80856
                                   Schedule A/B 7
               Deposits, including security deposits and utility deposits
                                                                      Current value of
Description                          Name of holder of deposit        debtor's interest
Standby LOC (Processor Reserve)      Synchrony Bank                          $50,000.00
Standby LOC (WC claims)              PMA                                    $592,000.00
Standby LOC (WC claims)              Sentry Insurance                        $50,000.00
Standby LOC (WC claims)              Travelers Indemnity                     $65,000.00
                                                             TOTAL:         $757,000.00




                                     Page 1 of 1
              Case 18-80856      Doc 231          Filed 12/13/18            Page 25 of 38




                            In re: Advanced Sports Enterprises, Inc.
                                       Case No. 18-80856
                                            Schedule A/B 60
                           Patents, copyrights, trademarks, and trade secrets

                                                      Net book value of Valuation method
                                                      debtor's interest  used for current    Current value of
Description                          Expiration Date (where available)   value               debtor's interest
ASCENT                               4/12/2025                   Unknown                               Unknown
AXIOM                                6/8/2019                    Unknown                               Unknown
Bike Scoop                           N/A                         Unknown                               Unknown
FF (Stylized)                        11/12021                    Unknown                               Unknown
FORTE                                10/25/2021                  Unknown                               Unknown
FORTE                                12/21/2020                  Unknown                               Unknown
NASHBAR                              3/6/2022                    Unknown                               Unknown
P (Stylized)                         6/29/2020                   Unknown                               Unknown
P (Stylized)                         3/10/2027                   Unknown                               Unknown
PERFORMANCE                          6/25/2020                   Unknown                               Unknown
PERFORMANCE                          1/16/2021                   Unknown                               Unknown
PERFORMANCE BICYCLE                  8/28/2027                   Unknown                               Unknown
PERFORMANCE BICYCLE                  6/19/2027                   Unknown                               Unknown
PERFORMANCE BICYCLE                  2/18/2027                   Unknown                               Unknown
PERFORMANCE BICYCLE                  1/16/2021                   Unknown                               Unknown
PERFORMANCE BICYCLE SHOP             8/21/2021                   Unknown                               Unknown
SCATTANTE                            9/28/2020                   Unknown                               Unknown
SCATTANTE                            6/18/2022                   Unknown                               Unknown
SPIN DOCTOR                          2/15/2021                   Unknown                               Unknown
SPIN DOCTOR                          6/14/2019                   Unknown                               Unknown
SPIN DOCTOR                          11/3/2021                   Unknown                               Unknown
TEAM PERFORMANCE                     12/18/2021                  Unknown                               Unknown
TRAVEL TRAC                          12/28/2020                  Unknown                               Unknown
                                               TOTAL:           Unknown               TOTAL:         Unknown




                                             Page 1 of 1
   Case 18-80856            Doc 231        Filed 12/13/18           Page 26 of 38




                       In re: Advanced Sports Enterprises, Inc.
                                  Case No. 18-80856
                                      Schedule A/B 61
                            Internet domain names and websites

                                Net book value of      Valuation method
                                debtor's interest      used for current   Current value of
Description                     (where available)      value              debtor's interest
advancedsports.com                             $0.00   Net Book Value               Unknown
advancedsportsenterprises.com                  $0.00   Net Book Value               Unknown
bicyclechat.com                                $0.00   Net Book Value               Unknown
bikenashbar.com                                $0.00   Net Book Value               Unknown
bikenashbar.info                               $0.00   Net Book Value               Unknown
bikenashbar.net                                $0.00   Net Book Value               Unknown
bikenashbar.org                                $0.00   Net Book Value               Unknown
bikenashbar-outlet.com                         $0.00   Net Book Value               Unknown
bikesusa.com                                   $0.00   Net Book Value               Unknown
bikes-usa.com                                  $0.00   Net Book Value               Unknown
bikethestrike.com                              $0.00   Net Book Value               Unknown
bmxinnovation.com                              $0.00   Net Book Value               Unknown
bmxinnovations.com                             $0.00   Net Book Value               Unknown
breezerbikes.com                               $0.00   Net Book Value               Unknown
buysestuff.com                                 $0.00   Net Book Value               Unknown
conqueryourmountain.com                        $0.00   Net Book Value               Unknown
email-nashbar.com                              $0.00   Net Book Value               Unknown
e-performancebike.com                          $0.00   Net Book Value               Unknown
fujibike.com                                   $0.00   Net Book Value               Unknown
fujibikerental.com                             $0.00   Net Book Value               Unknown
fujipolicebikes.com                            $0.00   Net Book Value               Unknown
insideasi.com                                  $0.00   Net Book Value               Unknown
kestrelbicycles.com                            $0.00   Net Book Value               Unknown
livebikechat.com                               $0.00   Net Book Value               Unknown
mybikenashbar.com                              $0.00   Net Book Value               Unknown
myperformancebike.com                          $0.00   Net Book Value               Unknown
nashbar.com                                    $0.00   Net Book Value               Unknown
nashbar.net                                    $0.00   Net Book Value               Unknown
nashbar-outlet.com                             $0.00   Net Book Value               Unknown
nichibeibike.com                               $0.00   Net Book Value               Unknown
nichibeibikes.com                              $0.00   Net Book Value               Unknown
nipponbicycle.com                              $0.00   Net Book Value               Unknown


                                       Page 1 of 2
   Case 18-80856             Doc 231        Filed 12/13/18            Page 27 of 38




                        In re: Advanced Sports Enterprises, Inc.
                                   Case No. 18-80856
                                       Schedule A/B 61
                             Internet domain names and websites

                                 Net book value of      Valuation method
                                 debtor's interest      used for current   Current value of
Description                      (where available)      value              debtor's interest
nipponbicycles.com                              $0.00   Net Book Value               Unknown
ovalconcepts.com                                $0.00   Net Book Value               Unknown
performancebicycle.com                          $0.00   Net Book Value               Unknown
performancebike.bike                            $0.00   Net Book Value               Unknown
performancebike.com                             $0.00   Net Book Value               Unknown
performancebike-outlet.com                      $0.00   Net Book Value               Unknown
performanceinc.com                              $0.00   Net Book Value               Unknown
performance-outlet.com                          $0.00   Net Book Value               Unknown
pimbagonerogue.com                              $0.00   Net Book Value               Unknown
scattantebike.com                               $0.00   Net Book Value               Unknown
scattante-bikes.com                             $0.00   Net Book Value               Unknown
sebicycles.com                                  $0.00   Net Book Value               Unknown
sebike.com                                      $0.00   Net Book Value               Unknown
sebikes.com                                     $0.00   Net Book Value               Unknown
sebmx.com                                       $0.00   Net Book Value               Unknown
seracing.com                                    $0.00   Net Book Value               Unknown
spindoctortools.com                             $0.00   Net Book Value               Unknown
supergo.com                                     $0.00   Net Book Value               Unknown
universitybicycle.com                           $0.00   Net Book Value               Unknown
                                                                    TOTAL:         Unknown




                                        Page 2 of 2
       Case 18-80856            Doc 231           Filed 12/13/18             Page 28 of 38




                            In re: Advanced Sports Enterprises, Inc.
                                       Case No. 18-80856
                                           Schedule A/B 64
                               Other intangibles, or intellectual property

                                            Net book value of     Valuation method
                                            debtor's interest     used for current     Current value of
Description                                 (where available)     value                debtor's interest
Brands (Ascent, Cavalo, Access, Transit,
Scattante, Travel Trac, Axiom, XPORT)               $252,450.00   Net Book Value            $252,450.00
Brands (Forte)                                     $600,738.00    Net Book Value            $600,738.00
Brands (Nashbar)                                   $263,359.00    Net Book Value            $263,359.00
Brands (Performance Bike)                          $331,146.00    Net Book Value             $331,146.00
Brands (Spin Doctor)                               $919,416.00    Net Book Value            $919,416.00
                                   TOTAL:         $2,367,109.00               TOTAL:       $2,367,109.00




                                              Page 1 of 1
   Case 18-80856              Doc 231           Filed 12/13/18             Page 29 of 38




                         In re: Advanced Sports Enterprises, Inc.
                                    Case No. 18-80856
                                          Schedule A/B 73
                            Interests in insurance policies or annuities

                                                         Account number /    Current value of
Company                                                  Policy number       debtor's interest
Accident Fund Ins. Co. of America/United Heartland       140-0009045                   Unknown
ACE American Ins. Co.                                    PHFD3843262A                  Unknown
Beazley Insurance Co., Inc.                              V1C8EE180301                  Unknown
Hartford                                                 8704346959                    Unknown
Liberty Insurance Underwriters, Inc.                     PANYABCN7K002                 Unknown
Lloyds                                                   04-8500120902-S-00            Unknown
Lloyds Cargo                                             M20732                        Unknown
Massachusetts Bay Ins. Co.                               LD2 D159100 02                Unknown
National Union Fire Ins. Co. of Pittsburgh, PA           01-308-63-24                  Unknown
RSUI Indemnity Co.                                       NHS678124                     Unknown
Selective Insurance                                      FLD1293731                    Unknown
Selective Insurance                                      FLD1293730                    Unknown
Selective Insurance                                      FLD1302060                    Unknown
Selective Insurance                                      FLD1302062                    Unknown
Selective Insurance                                      FLD1302061                    Unknown
Selective Insurance                                      FLD1411612                    Unknown
Selective Insurance                                      FLD2190596                    Unknown
Selective Insurance                                      FLD2190629                    Unknown
Selective Insurance                                      FLD2190611                    Unknown
Travelers Property & Casualty                            R10 6301J486388               Unknown
Travelers Property & Casualty                            BA1J484807                    Unknown
Travelers Property & Casualty                            ZUP-6173463-17-NF             Unknown
Travelers Property & Casualty                                                          Unknown
US Specialty Insurance Company                           14-MGU-18-A44665              Unknown
                                                                      TOTAL:         Unknown




                                           Page 1 of 1
                                                                                   Case 18-80856                                                    Doc 231                                  Filed 12/13/18                                               Page 30 of 38




                                                                                                                                                                          In re: Advanced Sports Enterprises, Inc.
                                                                                                                                                                                     Case No. 18-80856
                                                                                                                                                                                        Schedule D, Part 1
                                                                                                                                                                          Creditors Who Have Claims Secured by Property




                                                                                                                                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                                                                                                                                              Contingent
                                                                                                                                                                                                              If multiple creditors,




                                                                                                                                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                         Account                              specify each creditor,                                                                                                                                                 Amount of claim           Value of collateral
                              Creditor Notice                                                                                                              Date          number (last 4 Multiple creditors    including this creditor, and Describe debtor's property                                      Insider/related                                                           Do not deduct the value   that supports this
Line Creditor's Name          Name                  Address 1      Address 2       Address 3       City         State   Zip       Country   Email          incurred      digits)        (Y/N)                 its relative priority.       that is subject to a lien  Describe the lien                    party (Y/N)       Codebtor (Y/N)                                          of collateral.            claim

                                                                                                                                                                                                                                          All Properties of Borrower,
                              Advanced Holding Co. J.F. Hsu,       66F, 99                                                                                                                                                                including A/R, owned real       2nd Lien, only junior to Wells
  2.1 Advanced Holdings       Ltd.                 Director        Queen's Rd                      Central      HK                China                     12/15/2017                            N                                       property, intellectual property Fargo                                   Y                Y                                                        $7,000,000.00

      Amer Sports Winter &                          2030 Lincoln
  2.2 Outdoor Company                               Avenue                                         Ogden        UT        84401 USA                                                               N                                       Inventory                      UCC-1                                    N                Y                                                           $81,931.00
                                                                                                                                                                                                              Garry and Sharon Snook
                                                                                                                                                                                                              2.53%
                                                                                                                                                                                                              Howard Gary and Diane
                                                                                                                                                                                                              Heavin 3.4%
                                                                                                                                            snook@col                                                         Peter A. Roy .78%
  2.2 Garry Snook                                   P.O. Box 66                                    Carbondale   CO        81623             orado.net                                             Y           York Street 93.3%           All Assets of Company          2nd Lien                                 Y                Y                                                          $505,012.35
                                                                                                                                                                                                              Garry and Sharon Snook
                                                                                                                                                                                                              2.53%
                                                                                                                                                                                                              Howard Gary and Diane
                                                                                                                                                                                                              Heavin 3.4%
                                                    875 City Rd.                                                                            heavin1@i                                                         Peter A. Roy .78%
  2.3 Gary & Diane Heavin                           324                                            Gatesville   TX        76528             cloud.com                                             Y           York Street 93.3%           All Assets of Company          2nd Lien                                 N                Y                                                          $679,824.32
                                                                                                                                            julialai@ide
                                                                   No. 497, Sec.   Gangbu Rd.,     Taichung                       Taiwan    albike.com.t
  2.4 Ideal Bike Corp.        Ideal Bike Corp.      Julia Lai      1               Waku District   City                           (ROC)     w                8/15/2016                            N                                       Proceeds of bicycle inventory 2nd Lien                                  Y                Y                                                      $24,402,873.00
                                                                                                                                                                                                              Garry and Sharon Snook
                                                                                                                                                                                                              2.53%
                                                                                                                                                                                                              Howard Gary and Diane
                                                                                                                                                                                                              Heavin 3.4%
                                                    265 Rice                                       Pawley's                                 peter@rice                                                        Peter A. Roy .78%
  2.5 Peter Roy                                     Bluff Rd                                       Island       SC        29585             bluff.com                                             Y           York Street 93.3%           All Assets of Company          2nd Lien                                 N                Y                                                          $155,388.41
                                                                                                                                            Emily.J.Abr
                                                    Retail                                                                                  amson@w
                              Wells Fargo Capital   Finance        One Boston                                                               ellsfargo.co
  2.6 Wells Fargo             Finance               Division       Place           19th Floor      Boston       MA        02108             mo               8/15/2016 DSE00                      N                                       All Assets of Company          1st Lien                                 N                Y                                                      $23,799,827.36
                                                                                                                                            Emily.J.Abr
                                                    Retail                                                                                  amson@w
                              Wells Fargo Capital   Finance        One Boston                                                               ellsfargo.co
  2.7 Wells Fargo             Finance               Division       Place           19th Floor      Boston       MA        02108             mo               8/15/2016 DSE00                      N                                       All Assets of Company          1st Lien                                 N                Y                                                      $12,757,979.39
                                                                                                                                                                                                              Garry and Sharon Snook
                                                                                                                                                                                                              2.53%
                                                                                                                                                                                                              Howard Gary and Diane
                                                                                                                                            layden@yo                                                         Heavin 3.4%
      York Street Mezzanine                         376 Main                                                                                rkstreetcapi                                                      Peter A. Roy .78%
  2.8 Partners II L.P.                              Street                                         Bedminster   NJ        07921             tal.com           7/2/2007                            Y           York Street 93.3%           All Assets of Company          2nd Lien                                 Y                Y                                                      $18,659,774.92

                                                                                                                                                                                                                                                                                                                                                           TOTAL:                         $88,042,610.75




                                                                                                                                                                                          Page 1 of 1
                                                                    Case 18-80856                                             Doc 231                              Filed 12/13/18                                           Page 31 of 38




                                                                                                                                               In re: Advanced Sports Enterprises, Inc.
                                                                                                                                                          Case No. 18-80856
                                                                                                                                                         Schedule E/F, Part 2
                                                                                                                                          Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                                                                                          Unliquidate
                                                                                                                                                                                                                                                                                                          Contingent
                                                                                                                                                                                                                                                                   Account




                                                                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                                                                                                   number
                                                                                                                                                                                                                                                                   (last 4                 Subject to
Line    Nonpriority Creditor's Name             Creditor Notice Name                   Address 1                              Address 2                             Address 3                   City                   State Zip          Country Date incurred    digits) Basis for claim offset (Y/N)                 Amount of claim




                                                                                                                                                                                                                                                                                                          d
                                                                                                                              c/o Acadia Realty Trust Property
  3.1 Acadia Realty Limited Partnership         Acadia Naamans Road LLC                Douglas Austin and Dan Coates          #0108                                 PO Box 415980               Boston                 MA    02241-5980                            130533   Landlord                      x   x                 Unknown
  3.2 Airport Associates, LP                    Goodman Properties                     636 OldYork Rd                                                                                           Jenkintown             PA    19046                                 128676   Landlord                      x   x                 Unknown
  3.3 AmCap Austin Bluffs LLC                   Brenda Soper                           44 Cook Street #710                                                                                      Denver                 CO    80206                                 129036   Landlord                      x   x                 Unknown
      Arapahoe Village c/o US Retail Partners
  3.4 LLC                                       Regency Centers                        1873 S Bellaire St Suite 600                                                                             Denver                 CO    80222                                 10690    Landlord                      x   x                 Unknown
  3.5 Arbor Village Phase II, Ltd               Matrix Group, Inc                      6795 E Tennessee Ave Suite 400                                                                           Denver                 CO    80224                                 102887   Landlord                      x   x                 Unknown
                                                                                                                                                                    3519 NE 15th Ave Suite
  3.6 ARCADIA-LAGUNA VILLAGE                    LAGUNA VILLAGE PARCEL A LLC            Zach Bonsall                           c/o Cole Valley Partners LLC          251                         Portland               OR    97212                                 130327   Landlord                      x   x                 Unknown
  3.7 Arroyo Parkway Shopping Center            The ARBA Group                         6380 WilshireBlvd Suite 1800                                                                             Los Angeles            CA    90048                                 103651   Landlord                      x   x                 Unknown
                                                                                                                                                                    801 N Brand Blvd Suite
  3.8 ASVRF Dublin Place, LP                    Vestar Property Management             Stanley L Izeman and Property          c/o American Realty Advisors          800                         Glendale               CA    91203                                 130117   Landlord                      x   x                 Unknown
  3.9 Bailey's Crossroads LLLP                  Maryland Financial Investors, Inc.     2800 Quarry Lake Drive suite 340                                                                         Baltimore              MD    21209                                 100506   Landlord                      x   x                 Unknown
                                                                                       CREA/PPC Long Beach Towne
 3.10   Barings Real Estate Advisers            Vestar Property Management             Center PO, LLC                         7575 Carson Blvd                                                  Long Beach             CA    90808                                 128862   Landlord                      x   x                 Unknown
 3.11   Biggi Investment Company                                                       3843 SW Hall Blvd                      PO Box 1698                                                       Beaverton              OR    97075                                 99799    Landlord                      x   x                 Unknown
 3.12   Bloomfield Park Center LLC              Schottenstein Property Group           4300 E 5thAve                                                                                            columbus               OH    43219                                 128946   Landlord                      x   x                 Unknown
 3.13   Brayer Partnership                      Ronald Ruttenberg & Co., CPA's         533 Airport Blvd, Suite 130                                                                              Burlingame             CA    94010                                 103123   Landlord                      x   x                 Unknown
 3.14   Brixmor Heritage Square LLC             Centro Bradley Heritage Square         Bradley Financing Prtnrsp              40 Skokie Blvd Suite 600                                          Northbrook             IL    60062-1626                            99798    Landlord                      x   x                 Unknown
 3.15   Brodie Oaks LLC                         Barshop & Oles Company                 801 Congress Ave suite 300                                                                               Austin                 TX    78701                                 129034   Landlord                      x   x                 Unknown

 3.16 Cal-Sorrento Ltd                                                                 10951 Sorrento Valley Rd Suite 1C                                                                        SanDiego               CA    92121-1613                            101923   Landlord                      x   x                 Unknown
 3.17 Calvender Children Real Estate A, Ltd                                            7820 South Broadway                                                                                      Tyler                  TX    75703                                 129832   Landlord                      x   x                 Unknown
 3.18 Capital JTA, LLC                          Worthe Real Estate Group               c/o Investors PM Co                    2711 N Sepulveda Boulevard #134                                   Manhattan Beach        CA    90266                                 128700   Landlord                      x   x                 Unknown

 3.19 Castleton IN Owner LLc                    Arciterra                              Castleton Shoping Center LLC           2701 East Camelback Rd Suite 150                                  Phoenix                AZ    85016                                 128555   Landlord                      x   x                 Unknown
                                                                                                                                                                    3567 Parkway Lane Suite
 3.20 CBRE                                      MK Management Company                  Real Estate Enterprises, LLC           Kirsten Kammer                        150                         Peachtree Corners      GA    30092                                 130496   Landlord                      x   x                 Unknown
                                                c/o Cedar Shopping Center
 3.21 Cedar-Riverview LP                        Partnerships LP                        44 South Bayles Avenue Suite 304                                                                         Port Washington        NY    11050                                 128062   Landlord                      x   x                 Unknown

 3.22   Columbia Sutton Square LLC              c/o Regency Centers 6011434-609047 2068 Clark Ave                                                                                               Raleigh                NC    27605                                 128638   Landlord                      x   x                 Unknown
 3.23   CW Park Oaks, LLC                       Brookhollow-c/o Birnbaum Property  CPRK II, LP                                200 Concord Plaza Suite 860                                       San Antonio            TX    78216                                 130451   Landlord                      x   x                 Unknown
 3.24   DDR Prado LLC                                                              Two Securities Center                      3500 Piedomont Rd Suite 325                                       Atlanta                GA    30305                                 128766   Landlord                      x   x                 Unknown
 3.25   Dobbin Center Investors, LLC            Rosenthal Properties, LLC          1945 Old Gallows Road Suite 300                                                                              Vienna                 VA    22182                                 128553   Landlord                      x   x                 Unknown
                                                Gallary Shopping Center - DNA
 3.26 Doolittle Gallery LLC                     Property Management, LLC           8 Bond Street Suite 201                                                                                      Great Neck             NY    11021                                 130352   Landlord                      x   x                 Unknown
 3.27 East Liberty Station Associates           c/o Lori Moran                     600 Grant Street 44th Floor                                                                                  Pittsburgh             PA    15219                                 128658   Landlord                      x   x                 Unknown

 3.28   Edwards Ranch Properties                EG Remington Park LLC                  Cassco Land Company                    4200 South Hulen Avenue Suite 614                                 Fort Worth             TX    76109                                 127660   Landlord                      x   x                 Unknown
 3.29   El Camino Village, Inc.                 Portfolio Realty Management            4020 Moorpark Avenue Suite 218                                                                           San Jose               CA    95117                                 102757   Landlord                      x   x                 Unknown
 3.30   Equity, Inc                             Green Crossing, LLC                    445 Hutchinson Ave Suite 800                                                                             Columbus               OH    43235                                 127966   Landlord                      x   x                 Unknown
 3.31   Federal Realty Investment               FR Pike 7 Limited Partnership          Madalena Moreau                        1626 E Jefferson St                                               Rockville              MD    20852-4041                            99313    Landlord                      x   x                 Unknown
 3.32   Federal Realty Investment               Congressional Plaza Assoc              1626 E Jefferson St                                                                                      Rockville              MD    20852-4041                            99313    Landlord                      x   x                 Unknown
 3.33   Federal Realty Investment Trust         Eastgate Shopping                      Matt Bledsoe                           1626 E Jefferson St                                               Rockville              MD    20852-4041                            99313    Landlord                      x   x                 Unknown
 3.34   Firenzi Properties, Inc                 Boras Corporation                      c/o Lisa Driver CPA                    1329 Howe Ave Suite 220                                           Sacto                  CA    95825                                 128866   Landlord                      x   x                 Unknown
 3.35   FL Medical Development, LLC             George A. Eouse                        c/o 9275 Point Cypress Dr                                                                                Orlando                FL    32836                                 129633   Landlord                      x   x                 Unknown
 3.36   Fox Partners, LP                        Ira Scholnick, President               711 Angelus Place                                                                                        Venice                 CA    90291                                 128491   Landlord                      x   x                 Unknown

 3.37   GKT University Center 02                TKG Management                         GKT University Plaza LLC               211 N. Stadium Boulevard Suite 201                                Columbia               MO    65203                                 130426   Landlord                      x   x                  Unknown
 3.38   GLM SS, LLC.                            David D Gates Living Trust             9440 Preston Trail West                                                                                  Ponte Vedra Beach      FL    32082                                 129476   Landlord                      x   x                  Unknown
 3.39   Great Eastern Management Co             Sequel Investors Limited Partnership   PM Great Eastern                       PO Box 5526                                                       Charlottesville        VA    22905-5526                            101403   Landlord                      x   x                  Unknown
 3.40   GSS Properties, LLC                     Garry Snook                            P.O. Box 66                                                                                              Carbondale             CO    81623                    10/30/2013            Building Note                                   $2,923,103.29
 3.41   Hamilton Plaza Investors, LLC           Hunter Properties                      Aetna Life                             10121 Miller Ave Suite 200                                        Cupertino              CA    95014                                 10261    Landlord                      x   x                  Unknown
 3.42   Hawkins Companies                       Franklin Towne Plaza Phs 2&3           855 Broad st Suite 300                                                                                   Boise                  ID    83702                                 128807   Landlord                      x   x                  Unknown

 3.43   Hessler Properties Inc.                 Michael J. Scali                       Gellert Scali Busenkell & Brown, LLC   1201 N. Orange Street, Suite 300                                  Wilmington             DE    19801                                 130616   Landlord                      x   x                 Unknown
 3.44   HH GOLDEN GATE LLC                      C&W CONTINENTAL REALTY                 3 Summit Park Drive, Suite 200                                                                           Independence           OH    44131                                 129935   Landlord                      x   x                 Unknown
 3.45   Inland Continental Prop Mgt Co          Attn Kevin M. Newman                   Barclay Damon LLP                      Barclay Damon Tower                   125 East Jefferson Street   Syracuse               NY    13202                                 128675   Landlord                      x   x                 Unknown
 3.46   Irvine Company LLC                      The Market Place I                     PM/DonohueSchriber                     2915El Caminio Real                                               Tustin                 CA    92782                                 24685    Landlord                      x   x                 Unknown
 3.47   Jennie Ratliff                          GEORGE & NEMO RATLIFF LLC              Jennie Ratliff                         3709 Manchester Avenue                                            Encinitas              CA    92924                                 130561   Landlord                      x   x                 Unknown
 3.48   Kamg Management Corporation             Metro Plaza Associates                 Sally Fischer                          3620 100th Street SW Suite A          PO Box 98922                Lakewood               WA    98496-0922                            10614    Landlord                      x   x                 Unknown
 3.49   Kotis Properties, Inc                                                          1500 Mill Street Suite 105                                                                               Greensboro             NC    27408                                 127604   Landlord                      x   x                 Unknown
                                             Washington Prime Group-Simon
 3.50 Lakeview Plaza (Orland) LLC            Property Group Inc                    c/o WP Glimcher Inc                        180 East Broad Street                                             Columbus               OH    43215                                 128948   Landlord                      x   x                 Unknown
                                             Circle Plaza Shopping Center, TIC and
 3.51   Larsen Baker,LLC                     Maizlish Circle Plaza, LLC            6298 E Grant Rd. Suite 100                                                                                   Tucson                 AZ    85712                                 102459   Landlord                      x   x                 Unknown
 3.52   Lincoln Properties                                                         374 Lincoln Center                                                                                           Stockton               CA    95207                                 102705   Landlord                      x   x                 Unknown
 3.53   London Bridge Shopping Center LLC    Hackney Real Estate Services          Annette Lawrence                           c/o New Link Management Group         PO Box 17710                Richmond               VA    23226                                 103633   Landlord                      x   x                 Unknown
 3.54   LTC Vista, LLC                       Almera Group                          4020 Palos VerdesDr N #107                                                                                   Rolling HillsEstates   CA    90274                                 102975   Landlord                      x   x                 Unknown
        Lynnwood Towne Center/Alderwood Town                                       Alderwood Shopping Center 04 E,
 3.55   Center                               c/o ACF Property Mgmt, Inc            LLC                                        12411 Ventura Blvd.                   Tiffini Connell             Studio City            CA    91604                                 128261   Landlord                      x   x                 Unknown
 3.56   Madison Sunrise Associates           Karen Knorr                           Knorr Management Inc.                      5525 Rebecca Way                                                  Corning                CA    96021                                 56503    Landlord                      x   x                 Unknown
 3.57   Majid Shahbaz & Negar Shahbaz        (new landlord)                        6404 Avenida Manana                                                                                          La Jolla               CA    92037                                 130499   Landlord                      x   x                 Unknown




                                                                                                                                                                 Page 1 of 2
                                                                        Case 18-80856                                          Doc 231                              Filed 12/13/18                                    Page 32 of 38




                                                                                                                                               In re: Advanced Sports Enterprises, Inc.
                                                                                                                                                          Case No. 18-80856
                                                                                                                                                          Schedule E/F, Part 2
                                                                                                                                           Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                                                                                  Unliquidate
                                                                                                                                                                                                                                                                                                  Contingent
                                                                                                                                                                                                                                                           Account




                                                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                                                                           number
                                                                                                                                                                                                                                                           (last 4                 Subject to
Line Nonpriority Creditor's Name                  Creditor Notice Name                    Address 1                            Address 2                             Address 3               City                State Zip         Country Date incurred   digits) Basis for claim offset (Y/N)                 Amount of claim




                                                                                                                                                                                                                                                                                                  d
  3.58 MALL 205 GRF2, LLC                         Gerrity Group, LLC                      977 Lomas Santa Fe Drive Suite A                                                                   Solana Beach        CA    92075                               102935 Landlord                        x    x                Unknown
                                                  Washington Prime Group (Simon
 3.59 Mall of Georgia Crossing, LLC               Property Group Inc)                     Jeff Beasley                         c/o WP Glimcher Inc                   180 East Broad Street   Columbus            OH   43215                                129206   Landlord                      x    x               Unknown
                                                  OLP Miller Lakewood JV LLC-                                                                                        7100 East Belleview
 3.60 Marston Park Plaza                          Diamond Property                        Mike Smith, Controller               Miller Real Estate Investments        Avenue Suite 309        Greenwood Village   CO   80111                                130087   Landlord                      x    x               Unknown
 3.61 MB Limited Partnership                      c/o Nellis Corporation                  6001 Montrose Road Suite 600                                                                       Rockville           MD   20852                                100813   Landlord                      x    x               Unknown
 3.62 Metric Realty                                                                       1800 E Lancaster Ave                                                                               Paoli               PA   19301                                99832    Landlord                      x    x               Unknown
                                                  KIR Northwest Square-Kimco Realty                                                                                  485 Metro Place South
 3.63 MGM Management LLC                          Corporation                             NWSquare TIC I, LLC, etc.            Attn Tina Gandhi                      Suite 270               Dublin              OH   43017                                127798   Landlord                      x    x               Unknown
 3.64 Montecito Market PlaceAssociates            Seagate Properties                      Attn Dennis Fisco                    980 Fifth Avenue                                              San Raf             CA   94901-6105                           61100    Landlord                      x    x               Unknown
 3.65 Newcastle Retail Management                 Sleeper LLC                             150 N michigan Ave Suite3610                                                                       Chicago             IL   60601                                100018   Landlord                      x    x               Unknown
                                                  Aquila Management or Pyramid            Attn Bradley Kidd, Senior Property
 3.66   Northwood Properties, Ltd                 Properties                              Manager                              1717 W. 6th Street Ste. 380                                   Austin              TX   78703                                127672   Landlord                      x    x               Unknown
 3.67   Novi Town Centers Investors LLC           Simon Property Group-Simon Malls        225 W Washington St                                                                                Indianapolis        IN   46204-3433                           128921   Landlord                      x    x               Unknown
 3.68   Nyberg CenterCal, LLC                     Nyberg Woods                            c/o CenterCal PropertiesLLC          1600 East Franklin Avenue                                     El Segundo          CA   90245                                128679   Landlord                      x    x               Unknown
 3.69   Oak Valley Centre Partnership                                                     6735 Telegraph Road Suite 110                                                                      Bloomfield Hills    MI   48301-1010                           128865   Landlord                      x    x               Unknown

 3.70 OfficeMax North America, Inc                Ilya Steinberg, Senior Mgr Real Estate 6600 North Military Trail                                                                           Boca Raton          FL   33449                                130098   Landlord                      x    x               Unknown
      Optim Property Soluctions - or -NAI
      Horizon Real Estate Services or Miller
 3.71 Family Trust                                Northsight Scottsdale Crossing+AE110 Attn Karlene Politi                     14635 N.Kierland Blvd. Suite 111                              Scottsdale          AZ   85254                                102942   Landlord                      x    x               Unknown
 3.72 Overlake Center LLC                         Debbie Bailor                        388 Pearl Street                                                                                      Eugene              OR   97401                                99314    Landlord                      x    x               Unknown
      Patrick G Gleason & Gina T Gleason
 3.73 Revocable Inter-Vivos Trust                 Pat & Gina Gleason                      806 Main Street                                                                                    Huntington Beach    CA   92648                                130389   Landlord                      x    x               Unknown
      Perring Plaza c/o Federal Realty
 3.74 Investment                                                                          1626 E Jefferson St                                                                                Rockville           MD   20852-4041                           99313    Landlord                      x    x               Unknown
 3.75 Perro Dogo Properties, LLC                  Wiand Guerra King                       5505 W Gray Street                                                                                 Tampa               FL   33609                                129347   Landlord                      x    x               Unknown
 3.76 Phillip L & Barbara L O'Hay                 Lynn McFarland, Accountant              1085 Spruce Street                                                                                 Berkeley            CA   94707                                128764   Landlord                      x    x               Unknown
                                                                                          5284 South Commerce Drive Suite
 3.77   PMJ Companies                             Libra Group LC                          C274                                                                                               Murray              UT   84107                                129021   Landlord                      x    x               Unknown
 3.78   Point Loma Plaza                          Regency Centers                         420 Stevens Ave Suite 320                                                                          Solano Beach        CA   92075                                74500    Landlord                      x    x               Unknown
 3.79   Raj Kumar                                                                         4517 East Independence Blvd                                                                        Charlotte           NC   28205                                103774   Landlord                      x    x               Unknown
 3.80   Rancho Center                             BFC-Beachfleischman                     Daniel & Alvin Kivel                 PO Box 42677                                                  Tucson              AZ   85733                                102570   Landlord                      x    x               Unknown
                                                  Kenwood Shoppes Center LLC-old
 3.81   RCG-CINCINNATI,LLC                        vendor                                  c/o RCG Ventures                     Liz Mooney                            PO Box 53483            Atlanta             GA   30355                                129978   Landlord                      x    x               Unknown
 3.82   Realty Research                           Adams Crossville Village, LLC           c/o Adams & Company                  5784 Lake Forrest Drive suite 290                             Sandy Springs       GA   30328                                129343   Landlord                      x    x               Unknown
 3.83   Rosebriar Spring Creek L.P.               Jewel Management                        10017 Technology Blvd.West                                                                         Dallas              TX   75220                                127767   Landlord                      x    x               Unknown
 3.84   Roy C. Jacobs                                                                     2360 Fair Oaks Blvd                                                                                Sacramento          CA   95825                                103012   Landlord                      x    x               Unknown
 3.85   RPAI Retail Properties of America         Inland Southwest Management             2021 Spring Road Suite 200                                                                         Oak Brook           IL   60523                                128762   Landlord                      x    x               Unknown

 3.86 San Mateo Mall, LLC                         (no longer Kera Mall, LLC as of 9/3/10) 11950 Vallejo Drive                                                                                Saratoga            CA   95070                                128492   Landlord                      x    x               Unknown
      Schaumburg Market Place, LLC c/o Chase      Vanguard Equities, LLC c/o CP           c/o 1st Chicago Properties &         830 South Buffalo Grove Road Suite
 3.87 Management                                  Management, LLC                         Management Inc                       106                                                           Buffalo Grove       IL   60089                                127959   Landlord                      x    x               Unknown
 3.88 Sierra Property Management                  Oxnard Redhill Partners                 c/o SBSierra PM Inc.                 5290 Overpass Rd Bldg D                                       Santa Barbara       CA   93111                                128646   Landlord                      x    x               Unknown
 3.89 Springfield Commons                         JBG SMITH                               c/o TheShoppingCenterGroup           300 Galleria Parkway 12th floor                               Atlanta             GA   30339                                100793   Landlord                      x    x               Unknown
 3.90 Superstition Marketplace, LLC               JBI Company Inc                         7502 E Buena Terra Parkway                                                                         Scottsdale          AZ   85250                                129477   Landlord                      x    x               Unknown
      Teachers Insurance and Annuity
 3.91 Association of America                      ARC Management                          11730 Plaza America Drive                                                                          Reston              VA   20190                                129924   Landlord                      x    x               Unknown
                                                                                          c/o Thalhimer - Commercial
 3.92 THALHIMER                                   T-H Family Ltd Partnership              Accounting                           PO Box 5160                                                   GlenAllen           VA   23060                                103737   Landlord                      x    x               Unknown

 3.93   The Blume Company                         University Center                       617 Eastlake Avenue East Suite 340                                                                 Seattle             WA   98109                                102483   Landlord                      x    x               Unknown
 3.94   The Carroll Family Trust                                                          9 Vista Drive                                                                                      Chula Vista         CA   91910                                102735   Landlord                      x    x               Unknown
 3.95   The Village Square                        c/o York Properties                     1900 Cameron St                                                                                    Raleigh             NC   27605                                103692   Landlord                      x    x               Unknown
 3.96   Tramiel Capital Inc                                                               4 Susan Gale Court                                                                                 MenloPark           CA   94025                                127797   Landlord                      x    x               Unknown
                                                                                                                               333 Camino Gardens Blvd. Suite
 3.97 TSC Sunrise, LTD                            SLK Reality                             Attn RoseAnn Banks                   200                                                           Boca Raton          FL   33432                                129346   Landlord                      x    x               Unknown
 3.98 Village Square of Northbrook                Mid-America Asset Management            Orix TMK Northbrook Venture          2 Mid America Plaza                                           Oakbrook Terrace    IL   60181                                10975    Landlord                      x    x               Unknown
 3.99 VOC Realty Investment, Inc                  NewMark Merrill Companies               Tri-City Crossroads, LLC             427 College Blvd Suite K                                      Oceanside           CA   92057                                102567   Landlord                      x    x               Unknown
                                                                                                                                                                     4245 N Central Expwy
3.100 VV Market Sparta, LP                        Presidium                               GE05 C3 Valley View Market LLC       c/o Brytar Inc                        Suite 420               Dallas              TX   75205                                130374   Landlord                      x    x               Unknown
3.101 Walgreen Company                            DLC Mgmt as Lease Admin                 Attn Legal Department                104 Wilmot Rd., MS 144G                                       Deerfield           IL   60015                                129020   Landlord                      x    x               Unknown
3.102 Warmington Properties                       Alicia Center Company                   Lindsay Warrington                   3090 Pullman St                                               Costa Mesa          CA   92626                                102569   Landlord                      x    x               Unknown
3.103 Weingarten Realty Investors                 WRI Retail Pool, L.P.                   Lease – LBI00TI01 Proj. 0070-001     Post Office Box 924133                                        Houston             TX   77292                                127862   Landlord                      x    x               Unknown
3.104 Wesley Drum                                 Harold Elroy Drum Family Trust          2234 Evergreen Avenue SE                                                                           Port Orchard        WA   98366                                130562   Landlord                      x    x               Unknown
      West Vally Properties-Thunderbird Beltway
3.105 Plaza                                       CP6T,LLC and CP6TB, LLC                 280 Second Street #230                                                                             Los Altos           CA   94022                                103893   Landlord                      x    x               Unknown
      Westwood Financial C Yosemite
3.106 crossingCS, LLC                             City National Bank                      9301 E Shea Blvd Suite 124                                                                         Scottsdale          AZ   85260                                13036    Landlord                      x    x                Unknown
                                                                                                                                                                                                                                                                                                      TOTAL:       $2,923,103.29




                                                                                                                                                                  Page 2 of 2
                                                  Case 18-80856                             Doc 231              Filed 12/13/18                            Page 33 of 38




                                                                                               In re: Advanced Sports Enterprises, Inc.
                                                                                                          Case No. 18-80856
                                                                                                               Schedule G
                                                                                                Executory Contracts and Unexpired Leases



                                                                                                                                                                                                                        List the contract
                                                                                                                                                                                                                        number of any
       Name of other parties with whom the debtor                                                                                                  State what the contract or lease is for and   State the term         government
Line has an executory contract or unexpired lease        Address 1                              Address 2    City                State     Zip     the nature of the debtor's interest           remaining              contract
   2.1 A&G Realty Partners, LLC                          445 Broadhollow Road                   Suite 410    Melville            NY        11797   Real estate services                          Month-to-month
   2.2 Acadia Naamans Road LLC                           PO box 415980                                       Boston              MA        02241   STORE LEASE 142 WILMINGTON DE                                  115
   2.3 Adams Crossville Village LLC                      PO Box 101602                                       Atlanta             GA        30392   STORE LEASE 66 ROSWELL GA                                       10
                                                                                                                                                   Headquarters fire and burglary alarm system
  2.4 ADT Security Services, Inc.                        102 Kittyhawk Drive                                 Morrisville         NC        27560   monitoring                                                      5
  2.5 Aetna Life c/o Hunter Properties, Inc.             10121 Miller Ave Ste 200                            Cupertino           CA        95014   STORE LEASE 15 SAN JOSE CA                                     63
  2.6 Airport Associates, LP - Goodman Properties        636 Old York Road 2nd Floor                         Jenkintown          PA        19046   STORE LEASE 114 ALLENTOWN PA                                   22
      Alderwood Shopping Center 04 E, LLC AFC
  2.7 Property Management, Inc.                          12411 Ventura boulevard                             Studio City         CA        91604 STORE LEASE 108 LYNNWOOD WA                                      11
  2.8 Alicia Center Company Warrington Properties        3090 Pullman Street                                 Costa Mesa          CA        92626 STORE LEASE 73 LAGUNA HILLS CA                                    3

  2.9   AmCap Austin Bluffs LLC                          950 South Cherry Street Ste 1120                    Denver              CO        80246 STORE LEASE 30 COLORADO SPRINGS CO                               30
 2.10   American Diabetes Association                    2451 Crystal Drive                     Suite 900    Arlington           VA        22202 Corporate sponsorship agreement                                   0
 2.11   Aquila Management Services                       PO Box 684548                                       Austin              TX        78768 STORE LEASE 89 N AUSTIN TX                                       51
 2.12   Arbor Village Phase II, LLC Matrix Group, Inc.   1805 S Bellaire Street, Ste 400                     Denver              CO        80222 STORE LEASE 78 WESTMINSTER CO                                    10
 2.13   Arroyo Parkway SC                                6300 Wilshire Blvd Ste 1800                         Los Angeles         CA        90048 STORE LEASE 81 PASADENA CA                                       30
 2.14   Atlantic Building Solutions, LLC                 4441 Six Forks Rd.                     Ste 106 #234 Raleigh             NC        27609 Janitorial Services                            Month-to-month
                                                                                                                                                 Benefit administration for COBRA and cafeteria
 2.15 Benefit Planning Consultants, Inc.                 2110 Clearlake Blvd                    Suite 2005   Champaign           IL        61826 benefit plan                                                      2
 2.16 Biggi Investment Co                                PO Box 1698                                         Beaverton           OR        97075 STORE LEASE 24 BEAVERTON OR                                      29
 2.17 Birnbaum Property Company                          200 Concord Plaza Ste 860                           San Antonio         TX        78216 STORE LEASE 87 SAN ANTONIO TX                                    73

 2.18 Bloomfield Park Center LLC                         Department L-2632                                   Columbus            OH        43260 STORE LEASE 131 BLOOMFIELD HILLS MI                              94
      Bradley Financing Prtnrsp Brixmor Property
 2.19 Group                                              PO Box 645346 - Lease ID 4158005                    Cincinnati          OH        45264 STORE LEASE 23 NAPERVILLE IL                                     37
 2.20 Brayer Partnership                                 533 airport Boulevard Ste 130                       Burlingame          CA        94010 STORE LEASE 65 SAN FRANCISCO CA                                  10
 2.21 Brodie Oaks Ctr HL Tract Ltd                       PO Box 733451                                       Dallas              TX        75373 STORE LEASE 98 S AUSTIN TX                                       89
                                                         32533 Collection Center Drive, Bldg
 2.22 Butterfield-Highland 1031 LLC                      51345                                               Chicago             IL        60693 STORE LEASE 118 LOMBARD IL                                       23
 2.23 CA Washington, LLC                                 3216 NE 45th Place                     Suite 306    Seattle             WA        98105 Website CSE management                                            5

 2.24 Cal-Sorrento LTD                                   10951 Sorrento Valley Rd, Ste 1-C                   San Diego           CA        92121 STORE LEASE 53 SORRENTO VALLEY CA                                29
 2.25 Capital JTA, LLC                                   100 Wilshire Blvd Ste 1600                          Santa Monica        CA        90401 STORE LEASE 111 WOODLAND HILLS CA                                22
                                                                                                                                                 RAYMOND LEASING - (LEASE 309302)
 2.26 Carolina Handling, LLC                             3101 Piper Lane                                     Charlotte           NC        28208 ORDER PICKER                                                       3
                                                                                                                                                 RAYMOND LEASING - (LEASE 304892)
 2.27 Carolina Handling, LLC                             3101 Piper Lane                                     Charlotte           NC        28208 ORDER PICKER                                                      11
                                                                                                                                                 RAYMOND LEASING - (LEASE 309304)
 2.28 Carolina Handling, LLC                             3101 Piper Lane                                     Charlotte           NC        28208 ORDER PICKER                                                      16
                                                                                                                                                 RAYMOND LEASING - (LEASE 309305)
 2.29 Carolina Handling, LLC                             3101 Piper Lane                                     Charlotte           NC        28208 ORDER PICKER                                                      16
                                                                                                                                                 RAYMOND LEASING - (LEASE 336751)
 2.30 Carolina Handling, LLC                             3101 Piper Lane                                     Charlotte           NC        28208 ORDER PICKER                                                      21
                                                                                                                                                 RAYMOND LEASING - (LEASE 336752)
 2.31 Carolina Handling, LLC                             3101 Piper Lane                                     Charlotte           NC        28208 ORDER PICKER                                                      27
                                                                                                                                                 RAYMOND LEASING - (LEASE 309307)
 2.32 Carolina Handling, LLC                             3101 Piper Lane                                     Charlotte           NC        28208 ORDER PICKER                                                     29
 2.33 Carroll Family Trust                               9 Vista Drive                                       Chula Vista         CA        91910 STORE LEASE 56 BONITA CA                                          0
 2.34 Cassco Land Company                                4200 South Hulen Ste 614                            Forth Worth         TX        76109 STORE LEASE 90 FORT WORTH TX                                     39
      Castleton Shopping Center LLC ArciTerra
 2.35 Companies                                          PO Box 310757 Acct #4628899619                      Des Moines          IA        50331 STORE LEASE 113 INDIANAPOLIS IN                                  20
 2.36 Cavender Children Real Estate A, Ltd.              7820 South Broadway                                 Tyler               TX        75703 STORE LEASE 83 ALBUQUERQUE NM                                    58




                                                                                                              Page 1 of 4
                                                Case 18-80856                             Doc 231                 Filed 12/13/18                          Page 34 of 38




                                                                                                In re: Advanced Sports Enterprises, Inc.
                                                                                                           Case No. 18-80856
                                                                                                                Schedule G
                                                                                                 Executory Contracts and Unexpired Leases



                                                                                                                                                                                                                            List the contract
                                                                                                                                                                                                                            number of any
       Name of other parties with whom the debtor                                                                                             State what the contract or lease is for and         State the term            government
Line has an executory contract or unexpired lease      Address 1                                 Address 2    City                State Zip   the nature of the debtor's interest                 remaining                 contract
  2.37 Cedar-Riverview, LP                             44 South Bayles Ave, Ste 304                           Port Washington     NY    11050 STORE LEASE 104 PHILADELPHIA PA                                         16

 2.38 Circle Plaza Assoc LLC                           6298 E Grant Rd Ste 100                                Tucson              AZ        85712 STORE LEASE 54 TUCSON-BROADWAY AZ                                   34
 2.39 Commission Junction, Inc.                        530 East Montecito Street                              Santa Barbara       CA        93103 Website affiliate marketing management                               5

 2.40 Continental Realty                               PO box 74008052                                        Chicago             IL        60674 STORE LEASE 93 MAYFIELD HEIGHTS OH                                  49
                                                       280 Second Street Ste 230, Attn:
 2.41 CP6TB, LLC West Valley Properties, Inc.          accounting Dept                                        Los Altos           CA        94022 STORE LEASE 88 PEORIA AZ                                            41
 2.42 CREA/PPC Long Beach Towne Center PO, LLC         2425 E Camelback Rd, Ste 750                           Phoenix             AZ        85016 STORE LEASE 123 LONG BEACH CA                                       30
      Daniel & Alvin Kivel Rancho Center BFC-
 2.43 Beach Fleischman                                 PO Box 42677                                           Tucson              AZ        85733   STORE LEASE 74 TUCSON-SPEEDWAY AZ                                  7
 2.44 DDR Prado LLC                                    PO Box 535280                                          Atlanta             GA        30353   STORE LEASE 125 MARIETTA GA                                       29
 2.45 DNA Partners                                     PO Box 714327                                          Cincinnati          OH        45271   STORE LEASE 141 GREENVILLE SC                                     34
 2.46 Dobbin Center Investors LLC                      1945 Old Gallows Road Ste 300                          Vienna              VA        22182   STORE LEASE 117 COLUMBIA MD                                       25
 2.47 East Liberty Station Associates                  PO Box 2166                                            Pittsburgh          PA        15230   STORE LEASE 115 PITTSBURGH PA                                     18
      Epsilon Data Management, LLC dba Ryan
 2.48 Partnership                                      30 Tech Valley Drive                      Suite 201    East Greenbush      NY        12061 Database management and list processing                              2
      Federal Realty Investment-Congressional Plaza
 2.49 Assoc                                            PO Box 8500-9320                                       Philadelphia        PA        19178   STORE LEASE 43 ROCKVILLE MD                                       28
 2.50 Federal Realty-Eastgate Shopping                 Lockbox 9320 PO Box 8500                               Philadelphia        PA        19178   STORE LEASE 105 CHAPEL HILL NC                                    62
 2.51 Federal Realty-FR Pike 7 Limited Partnership     Lockbox #9320, PO Box 8500                             Philadelphia        PA        19178   STORE LEASE 44 VIENNA VA                                          27
 2.52 Federal Realty-Perring Plaza                     PO Box 8500-9320                                       Philadelphia        PA        19178   STORE LEASE 19 BALTIMORE MD                                        3
 2.53 Firenzi Properties, Inc                          PO Box 3434                                            Grass Valley        CA        95945   STORE LEASE 120 ROSEVILLE CA                                      28
 2.54 FL Medical Development LLC                       6007 Froggatt Street                                   Orlando             FL        32835   STORE LEASE 136 WINTER PARK FL                                    54
 2.55 Fox Partners, LP                                 711 Angelus Place                                      Venice              CA        90291   STORE LEASE 112 SANTA ROSA CA                                     20
 2.56 Franklin Towne Plaza LLC                         855 Broad St Ste 300                                   Boise               ID        83702   STORE LEASE 124 BOISE ID                                          28
 2.57 GE05 C3 Valley View Market LLC                   1601 Rio Grande Ste 300                                Austin              TX        78701   STORE LEASE 127 MIDWAY TX                                         34
                                                       9440 Preston Trail West, Attn: David D
 2.58 GLM SS, LLC David D Gates Living Trust           Gates Trustee                                          Ponte Vedra Beach   FL        32082 STORE LEASE 138 JACKSONVILLE FL                                     33
 2.59 Green Crossing LLC                               4653 Trueman Blvd. Ste 100                             Hilliard            OH        43026 STORE LEASE 97 DAYTON OH                                            27

 2.60 Hendrickson Mechanical Services, Inc.            PO Box 52293                                           Raleigh             NC        27612 HVAC maintenance contract Chapel Hill offices                        6
 2.61 HP Financial Services                            200 Connell Drive                                      Berkeley Heights    NJ        07922 CDW networking equipment lease                                      60
 2.62 IBM Corporation/Sirius Computer Solutions Inc.   7100 Highland Parkway                                  Smyrna              GA        30082 IBM service extension support i Series                               2
                                                                                                                                                  Financials suite (GL & AP) software
 2.63 Infor (US) Inc.                                  1300 Godward Street                                    Minneapolis         MN        55413 maintenance                                                           7
 2.64 Irvine Retail Properties                         PO Box 842567                                          Los Angeles         CA        90084 STORE LEASE 11 TUSTIN CA                                             13
 2.65 JBI Company, Inc                                 7502 E Buena Terra Way                                 Scottsdale          AZ        85250 STORE LEASE 139 MESA AZ                                              52
                                                                                                                                                                                                  Approx. 2.5 Years (Aug
 2.66   Ken Taylor                                     216 Tripp Farm Rd.                                     Chapel Hill         NC        27516   Employment Agreement                          15, 2021)
 2.67   Kotis Properties                               PO Box 9296                                            Greensboro          NC        27429   STORE LEASE 85 GREENSBORO NC                                       13
 2.68   Laguna Village LBM Property Services           Lockbox #913212 PO Box 913212                          Denver              CO        80291   STORE LEASE 72 CHANDLER AZ                                         34
 2.69   LakeView Plaza (Orland), LLC                   1315 Payshere Circle                                   Chicago             IL        60674   STORE LEASE 126 ORLAND PARK IL                                     49

 2.70   Libra Group LC                                 5284 South Commerce Drive Ste C274                     Murray              UT        84107   STORE LEASE 128 SALT LAKE CITY UT                                 40
 2.71   Lincoln Properties                             374 Lincoln Center                                     Stockton            CA        95207   STORE LEASE 55 STOCKTON CA                                        11
 2.72   LinkedIn                                       1000 West Maude Avenue                                 Sunnyvale           CA        94085   Job recruiting contract                                            4
 2.73   London Bridge Center, LLC                      PO Box 17710                                           Richmond            VA        23226   STORE LEASE 79 VIRGINIA BEACH VA                                  29
 2.74   LTC Vista, LLC                                 3142 Pacific Coast Highway 209                         Torrance            CA        90505   STORE LEASE 59 NORTH TORRANCE CA                                  30
 2.75   Madison Sunrise Assoc                          100 Bayview Circle, Ste 2600                           Newport Beach       CA        92660   STORE LEASE 14 FAIR OAKS CA                                       50
 2.76   Majid Shahbaz and Negar Shahbaz                6404 Avenida Manana                                    La Jolla            CA        92037   STORE LEASE 47 LA MESA CA                                          7
 2.77   Mall 205 GARP, LLC                             PO Box 843705                                          Los Angeles         CA        90084   STORE LEASE 60 PORTLAND OR                                        14




                                                                                                               Page 2 of 4
                                                Case 18-80856                            Doc 231                Filed 12/13/18                           Page 35 of 38




                                                                                             In re: Advanced Sports Enterprises, Inc.
                                                                                                        Case No. 18-80856
                                                                                                             Schedule G
                                                                                              Executory Contracts and Unexpired Leases



                                                                                                                                                                                                                         List the contract
                                                                                                                                                                                                                         number of any
       Name of other parties with whom the debtor                                                                                                State what the contract or lease is for and   State the term            government
Line has an executory contract or unexpired lease       Address 1                             Address 2    City                State Zip         the nature of the debtor's interest           remaining                 contract
  2.78 Mall of GA Crossing LLC                          PO Box 643757                                      Pittsburgh          PA    15264       STORE LEASE 133 BUFORD GA                                         42
                                                                                                                                                 STORE LEASE 4 BAILEYS CROSSROADS
 2.79   Maryland Financial Investment                   2800 Quarry Lake Drive Ste 340                     Baltimore           MD        21209   VA                                                                 1
 2.80   MB Limited Partnership c/o Nellis Corporation   75 Remittance Drive Dept 6870                      Chicago             IL        60675   STORE LEASE 42 GAITHERSBURG MD                                    16
 2.81   Metric Realty                                   1800 E Lancaster Ave                               Paoli               PA        19301   STORE LEASE 27 PAOLI PA                                           13
 2.82   Metro Plaza Associates KAMG Mgmt Group          PO Box 98922                                       Tacoma              WA        98498   STORE LEASE 31 TACOMA WA                                          30
        Newark Main Street Acquisition Co LLC c/o
 2.83   Maureen White                                   916 North Union street                             Wilmington          DE        19805 STORE LEASE 96 NEWARK DE                                            60
        Northsight Crossing, LLC Optim Property
 2.84   Solutions, Inc.                                 14635 N Kierland Blvd, Ste 111                     Scottsdale          AZ        85254   STORE LEASE 62 SCOTTSDALE AZ                                      23
 2.85   Novi Town Center Investors LLC                  PO Box 82550                                       Goleta              CA        93118   STORE LEASE 130 NOVI MI                                           95
 2.86   NWSquare TIC I, LLC, etc.                       485 Metro Place South Ste 270                      Dublin              OH        43017   STORE LEASE 99 COLUMBUS OH                                        43
 2.87   Nyberg CenterCal, LLC                           PO box 6136                                        Hicksville          NY        11802   STORE LEASE 63 TUALITAN OR                                        88
 2.88   Oak Valley Centre LLC                           6735 Telegraph Road, Ste 110                       Bloomfield Hills    MI        48301   STORE LEASE 129 ANN ARBOR MI                                      30
 2.89   OFFICEMAX North America, Inc                    PO Box 633980                                      Cincinnati          OH        45263   STORE LEASE 69 SANTA MONICA CA                                    78
        OLP Miller Lakewood JV LLC Miller Real Estate
 2.90   Investments                                     6900 E Belleview Ave Ste 300                       Greenwood Village   CO        80111 STORE LEASE 8 LITTLETON CO                                          34
 2.91   Orix TMK Northbrook Venture                     PO box 310300                                      Des Moines          IA        50331 STORE LEASE 32 NORTHBROOK IL                                        19
 2.92   Overlake Center, LLC                            c/o G-Group PO Box 529                             Eugene              OR        97440 STORE LEASE 20 REDMOND WA                                           29
        Oxnard Redhill Partners Sierra Property
 2.93   Management                                      PO Box 844161                                      Los Angeles         CA        90084 STORE LEASE 76 OXNARD CA                                             20
                                                                                                                                                                                               Approx. 2.5 Years (Aug
 2.94 Partick J. Cunnane                                795 Glen Road                                      Jenkintown          PA        19046 Employment Agreement                            15, 2021)
 2.95 Pat & Gina Gleason                                806 Main Street                                    Huntington Beach    CA        92648 STORE LEASE 70 FOUNTAIN VALLEY CA                                    59
                                                                                                                                                                                               Approx. 2 months (Jan
 2.96 Patrick Kelly                                     102 Copperline Drive                  Apt B        Chapel Hill         NC        27517 Employment Agreement                            31, 2019)
      Paymentech LLC on behalf of JP Morgan Chase
 2.97 Bank, N.A.                                        4 Northeastern Blvd                                Salem               NH        03079   Merchant payment card processing agreement                        15
 2.98 Perro Dogo Properties LLC                         801 Eldorado Avenue                                Clearwater          FL        33767   STORE LEASE 135 TAMPA FL                                           2
 2.99 PFRS Dublin Corporation                           PO box 740605                                      Los Angeles         CA        90074   STORE LEASE 100 DUBLIN CA                                         15
2.100 Philip L and Barbara L O'Hay                      1937 Oak Park Blvd Suite C                         Pleasant Hill       CA        94523   STORE LEASE 86 BERKELEY CA                                        17
2.101 Portfolio Realty Management                       4020 Moorpark Ave Ste 218                          San Jose            CA        95117   STORE LEASE 77 MOUNTAIN VIEW CA                                   41
2.102 Quad Graphics Inc.                                N61 W23044 Harry's Way                             Sussex              WI        53089   Printing of marketing flyers                                      21
2.103 Raj Kumar                                         4517 E Independence Blvd                           Charlotte           NC        28205   STORE LEASE 84 CHARLOTTE NC                                       51
2.104 RCG-Cincinnati, LLC                               PO Box 53483                                       Atlanta             GA        30355   STORE LEASE 107 CINCINNATI OH                                     40
2.105 Real Estate Enterprises, LLC                      Bldg ID 1471NE PO Box 6112                         Hicksville          NY        11802   STORE LEASE 67 ATLANTA GA                                          7
2.106 Recency Center-Point Loma Plaza                   PO Box 31001-1087                                  Pasadena            CA        91110   STORE LEASE 10 SAN DIEGO CA                                       66
2.107 Regency Center-Arapahoe Village LLC               PO Box 676143                                      Dallas              TX        75267   STORE LEASE 1 BOULDER CO                                          41
2.108 Regency Center-Columbia Sutton Square LLC         PO Box 536930                                      Atlanta             GA        30353   STORE LEASE 116 NE RALEIGH NC                                     23
2.109 Rosebriar Spring Creek                            PO Box 541208                                      Dallas              TX        75354   STORE LEASE 95 PLANO TX                                           30
2.110 Roy C. Jacobs et al                               2360 Fair Oaks Blvd                                Sacramento          CA        95825   STORE LEASE 64 SACRAMENTO CA                                      11
2.111 RPAI Southwest Management LLC                     15105 Collections Center Drive                     Chicago             IL        60693   STORE LEASE 121 SOUTHLAKE TX                                      31
2.112 San Mateo Mall LLC                                11950 Vallejo Dr, Attn Jessie Chou                 Saratoga            CA        95070   STORE LEASE 110 SAN MATEO CA                                      31
2.113 Schaumburg Marketplace LLC                        830 S Buffalo Grove Rd Ste 106                     Buffalo Grove       IL        60089   STORE LEASE 94 SCHAUMBURG IL                                      28
2.114 Seagate Properties, Inc.                          Dept LA 22933                                      Pasadena            CA        91185   STORE LEASE 9 SAN RAFAEL CA                                       51
2.115 Sequel Investors Limited Partnership              PO box 5526                                        Charlottesville     VA        22905   STORE LEASE 33 CHARLOTTESVILLE VA                                 90
2.116 Sleeper LLC                                       1500 N Michigan Ave Ste 3610                       Chicago             IL        60601   STORE LEASE 26 LINCOLN PARK IL                                    24
2.117 SLK Realty, Inc.                                  333 Camino Gardens Blvd Ste 200                    Boca Raton          FL        33432   STORE LEASE 134 FT LAUDERDALE FL                                  52
2.118 Springfield Commons, LLC                          PO Box 645550                                      Cincinnati          OH        45264   STORE LEASE 45 SPRINGFIELD VA                                     61
2.119 Synchrony Bank                                    950 Forrer Boulevard                               Kettering           OH        45420   Retail store customer financing program                            8
      Teachers Insurance and Annuity Association of
2.120 America ARC Management                            PO Box 417925                                      Boston              MA        02241 STORE LEASE 46 RESTON VA                                            31




                                                                                                            Page 3 of 4
                                               Case 18-80856                             Doc 231              Filed 12/13/18                            Page 36 of 38




                                                                                            In re: Advanced Sports Enterprises, Inc.
                                                                                                       Case No. 18-80856
                                                                                                            Schedule G
                                                                                             Executory Contracts and Unexpired Leases



                                                                                                                                                                                                                      List the contract
                                                                                                                                                                                                                      number of any
        Name of other parties with whom the debtor                                                                                              State what the contract or lease is for and     State the term        government
Line    has an executory contract or unexpired lease   Address 1                             Address 2    City                State     Zip     the nature of the debtor's interest             remaining             contract
2.121   T-H Family Ltd Partnership                     PO Box 5160                                        Glen Allen          VA        23058   STORE LEASE 80 RICHMOND VA                                       30
2.122   The Blume Company                              617 Eastlake Avenue East Ste 340                   Seattle             WA        98109   STORE LEASE 75 SEATTLE WA                                        20
2.123   The Village Square                             1900 Cameron street, PO Box 10007                  Raleigh             NC        27605   STORE LEASE 82 CARY NC                                           56
2.124   Tramiel Capital, Inc                           4160 Old Adobe Road                                Palo Alto           CA        94306   STORE LEASE 91 N HOUSTON TX                                       7
2.125   Tri-City Crossroads, LLC                       5850 Canoga Ave Ste 650                            Woodland Hills      Ca        91367   STORE LEASE 71 OCEANSIDE CA                                       8
2.126   United Parcel Service, Inc.                    55 Glenlake Parkway                                Atlanta             GA        30328   Transportation and shipping services                             38

2.127 Universal Atlantic Systems, Inc.                 45 West Industrial Blvd                            Paoli               PA        19301 Store alarm system monitoring (multiple stores)   Month-to-month
2.128 University Plaza 02, LLC --The Kroenke Group     211 North Stadium Blvd, Ste 201                    Columbia            MO        65203 STORE LEASE 61 FORT COLLINS CO                                     10
                                                                                                                                              Software support and maintenance of sales tax
2.129   Vertex, Inc.                                   1041 Old Cassatt Road                              Berwyn              PA        19312 software                                                           11
2.130   Walgreen Company                               PO Box 5111                                        White Pines         NY        10602 STORE LEASE 2 DENVER CO                                            55
2.131   Weingarten Realty Investors                    Po Box 301074                                      Dallas              TX        75303 STORE LEASE 92 W HOUSTON TX                                         8
2.132   Wesley Brian Drum and Jennie Karen Ratliff     3709 Manchester Ave                                Encinitas           CA        92024 STORE LEASE 49 KEARNEY MESA CA                                      3
        Westwood Yosemite Crossing LP-City National                                                                                           STORE LEASE 41 GREENWOOD VILLAGE
2.133   Bank                                           File #1569, 1801 West Olympic Blvd                 Pasadena            CA        91199 CO                                                                  8
2.134   Xtra Lease                                     437 W Katella Avenue                               Orange              CA        92867 Trailer storage unit agreement #606061308         Month-to-month
2.135   Xtra Lease                                     437 W Katella Avenue                               Orange              CA        92867 Trailer storage unit agreement #606061307         Month-to-month
2.136   Xtra Lease                                     437 W Katella Avenue                               Orange              CA        92867 Trailer storage unit agreement #606061306         Month-to-month
2.137   Xtra Lease                                     437 W Katella Avenue                               Orange              CA        92867 Trailer storage unit agreement #606061309         Month-to-month
2.138   Xtra Lease                                     437 W Katella Avenue                               Orange              CA        92867 Trailer storage unit agreement #606061305         Month-to-month
2.139   Yext, Inc.                                     Dept CH 19437                                      Palatine            IL        60055 Data management of business locations                               9




                                                                                                           Page 4 of 4
                           Case 18-80856            Doc 231       Filed 12/13/18           Page 37 of 38




                                                In re: Advanced Sports Enterprises, Inc.
                                                           Case No. 18-80856
                                                               Schedule H
                                                                Codebtors
Name of codebtor            Address                      City         State Zip                  Name of creditor            D   E/F   G
Advanced Sports, Inc.       10940 Dutton Rd              Philadelphia PA    19154   Advanced Holdings                        X
Bitech, Inc.                144 Old Lystra Rd            Chapel Hill NC     27517   Advanced Holdings                        X
Nashbar Direct, Inc.        144 Old Lystra Rd            Chapel Hill NC     27517   Advanced Holdings                        X
Performance Direct, Inc.    144 Old Lystra Rd            Chapel Hill NC     27517   Advanced Holdings                        X
Advanced Sports, Inc.       10940 Dutton Rd              Philadelphia PA    19154   Garry Snook                              X
Bitech, Inc.                144 Old Lystra Rd            Chapel Hill NC     27517   Garry Snook                              X
Nashbar Direct, Inc.        144 Old Lystra Rd            Chapel Hill NC     27517   Garry Snook                              X
Performance Direct, Inc.    144 Old Lystra Rd            Chapel Hill NC     27517   Garry Snook                              X
Advanced Sports, Inc.       10940 Dutton Rd              Philadelphia PA    19154   Gary & Diane Heavin                      X
Bitech, Inc.                144 Old Lystra Rd            Chapel Hill NC     27517   Gary & Diane Heavin                      X
Nashbar Direct, Inc.        144 Old Lystra Rd            Chapel Hill NC     27517   Gary & Diane Heavin                      X
Performance Direct, Inc.    144 Old Lystra Rd            Chapel Hill NC     27517   Gary & Diane Heavin                      X
Advanced Sports, Inc.       10940 Dutton Rd              Philadelphia PA    19154   Ideal Bike Corp.                         X
Bitech, Inc.                144 Old Lystra Rd            Chapel Hill NC     27517   Ideal Bike Corp.                         X
Nashbar Direct, Inc.        144 Old Lystra Rd            Chapel Hill NC     27517   Ideal Bike Corp.                         X
Performance Direct, Inc.    144 Old Lystra Rd            Chapel Hill NC     27517   Ideal Bike Corp.                         X
Advanced Sports, Inc.       10940 Dutton Rd              Philadelphia PA    19154   Peter Roy                                X
Bitech, Inc.                144 Old Lystra Rd            Chapel Hill NC     27517   Peter Roy                                X
Nashbar Direct, Inc.        144 Old Lystra Rd            Chapel Hill NC     27517   Peter Roy                                X
Performance Direct, Inc.    144 Old Lystra Rd            Chapel Hill NC     27517   Peter Roy                                X
Advanced Sports, Inc.       10940 Dutton Rd              Philadelphia PA    19154   Wells Fargo                              X
Advanced Sports, Inc.       10940 Dutton Rd              Philadelphia PA    19154   Wells Fargo                              X
Bitech, Inc.                144 Old Lystra Rd            Chapel Hill NC     27517   Wells Fargo                              X
Bitech, Inc.                144 Old Lystra Rd            Chapel Hill NC     27517   Wells Fargo                              X
Nashbar Direct, Inc.        144 Old Lystra Rd            Chapel Hill NC     27517   Wells Fargo                              X
Nashbar Direct, Inc.        144 Old Lystra Rd            Chapel Hill NC     27517   Wells Fargo                              X
Performance Direct, Inc.    144 Old Lystra Rd            Chapel Hill NC     27517   Wells Fargo                              X
Performance Direct, Inc.    144 Old Lystra Rd            Chapel Hill NC     27517   Wells Fargo                              X
Advanced Sports, Inc.       10940 Dutton Rd              Philadelphia PA    19154   York Street Mezzanine Partners II L.P.   X
Bitech, Inc.                144 Old Lystra Rd            Chapel Hill NC     27517   York Street Mezzanine Partners II L.P.   X
Nashbar Direct, Inc.        144 Old Lystra Rd            Chapel Hill NC     27517   York Street Mezzanine Partners II L.P.   X


                                                              Page 1 of 2
                           Case 18-80856            Doc 231       Filed 12/13/18           Page 38 of 38




                                                In re: Advanced Sports Enterprises, Inc.
                                                           Case No. 18-80856
                                                              Schedule H
                                                               Codebtors
Name of codebtor            Address                      City        State Zip                Name of creditor            D   E/F   G
Performance Direct, Inc.    144 Old Lystra Rd            Chapel Hill NC    27517 York Street Mezzanine Partners II L.P.   X




                                                              Page 2 of 2
